Title: From John Adams to Daniel Raymond, 8 February 1821
From: Adams, John
To: Raymond, Daniel



Sir
Montezillo February 8th. 1821

I am indebted to the publisher for your thoughts on political Economy in two parts—Altho reading is almost an intolerable imposition upon my Eyes—Yet I have read this volume through, and have been richly rewarded for my pains, by the pleasure and instruction I have received—I know not what the Reviewers will say of it, on either side the Sea—But I will venture to say, that I have never read any Work upon political Economy with more satisfaction—It is a rich Addition to my Library, or what is of infinitely more importance, a proud monument of American literature—You very justly consider a nation as a single Colossal personage, like the picture of Hobb’s Leviathan made up of as many Million little mortals as you please—whether these compose the hands, or the feet, the head or the span,—if they are all industriously employed in labour—they are all producing National Wealth—You have persued the only genuine method of investigating truth—by precise definitions of words—by clear statements of facts, and establishing general sound principles—That Eearth is the source; and labour the cause, of both public and private Wealth—are as clear truths, as any I know, and I believe with Harrington—It is the source of dominion also—I know not what objection to make to any of your definitions, or principles—You have indeed cracked the shell of political Economy, and extracted the purest oil from the nut—
I shall warmly recommend it to the perusal of every Man of Letters that I see—
Accept my thanks, to you, as the Author, And to the publisher for my property in the Book—and believe me with / great respect, your most obedient / and most humble Servant
John Adams